Ector, P. J.
The defendant was prosecuted, by information filed in the County Court of Coryell County, for an aggravated assault and battery made by him upon his daughter. Several charges of aggravation are contained in the information. There was no exception taken to it on this ground, nor was the county attorney called upon to elect upon which one of the - grounds of aggravation alleged he would go to trial.
The proof shows that the woman assaulted was over *432twenty-one years old. The facts proved a very aggravated case of violence upon the person of the young lady, who evidently attempted, in her testimony, to favor her parent as much as possible. The jury found the defendant guilty, and assessed his fine at $100. The effect of the verdict was to find the defendant guilty of an aggravated assault, this being the offense with which he was charged. The court gave the jury no instruction as to a simple assault.
The motions for new trial and in arrest of judgment were properly overruled.
Because we find no error in the record, the judgment of the lower court is affirmed.

Affirmed.